TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00497-CR


William Renshaw Walker, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 01-633-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING






William Renshaw Walker seeks to appeal from a judgment of conviction for bail
jumping.  He pleaded guilty pursuant to a plea bargain.  As part of his bargain, appellant promised
not to appeal.  This promise is binding when, as here, the court follows the agreed punishment
recommendation.  Blanco v. State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000).  Further, appellant's
notice of appeal does not comply with appellate rule 25.2(b)(3); in fact, it states that the trial court
denied permission to appeal.  See Tex. R. App. P. 25.2(b)(3); see also Cooper v. State, 45 S.W.3d
77, 79 (Tex. Crim. App. 2001); Whitt v. State, 45 S.W.3d 274, 275 (Tex. App.--Austin 2001, no
pet.). 


The State's motion to dismiss is granted.  The appeal is dismissed for want of
jurisdiction.


				__________________________________________
						Lee Yeakel, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed for Want of Jurisdiction
Filed:   August 30, 2002
Do Not Publish